 In theMatter of CENTRAL WISCONSIN MOTOR TRANSPORT COMPANY,EMPLoyERandOFFICEEMPLOYEES INTERNATIONAL UNION,LOCALNo. 95, A.F.OF L., PETITIONERCase No. 18-RC-362.-Decided July 200, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforeMax Roten-berg, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions-of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog .and MembersReynolds and Gray].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer..3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit consisting of the officeemployees of the Employer's Wisconsin Rapids, Wisconsin, office,excluding supervisors as defined in the Act.The Employer contendsthat the only appropriate unit for its office employees would be oneconsisting of all its six offices located in various cities of the States ofWisconsin, Minnesota, and Illinois.The Employer, a Wisconsin corporation, is engaged in the interstatetrucking business, with its principal office and terminal located in Wis-consin Rapids, Wisconsin.It also maintains terminals in Appleton,,Madison, Milwaukee, and Beaver Dam, Wisconsin; in Minneapolis,Minnesota; and Chicago, Illinois; and branch offices in each of these:terminals except Beaver Dam.The office employees of the WisconsinaRapids office are separately supervised by an office supervisor,. whohas charge only of these office employees and reports directly to the85 N. L.It.B., No. 54.287 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's president.The office employees of the branchoffices aresupervised by the terminal managers, who have charge of all the em-ployees in their terminals including the truck drivers, and who alsoreport to the Employer's president.The terminal managers havecomplete authority to hire and discharge the employees under theirsupervision.In support of its contention that the unit sought by the Petitionershould be denied, the Employer points to the system-wide integrationeffected through control of. all truck movements by the Employers'president at Wisconsin Rapids and his brother who heads the Chicagooffice; a similarity in the pay rates for the office employees of its variousoffices; and certain interchange among its office employees. It is clear,however, that the employees of the various offices are separated bygreat distances 1 and that there is little contact between the officeworkers.Although there have been some inter-office transfers, theaverage office employees have not been subject to transfer.Thosetransfers which have occurred have involved a few of the older andexceptionally skilled employees, who have been assigned for limitedperiods, in cases of emergency, to work with and guide the regularemployees of other offices.2The record indicates that the Employer has bargained with its over-the-road truck drivers under a multi-employer contract covering allits terminals.However, the Employers' local pick-up and deliverydrivers, although they are also represented under multi-employercontracts, are bargained for in separate local units consisting of thelocal terminal employees and employees of other employers in theparticularareain which the terminal is located.There is no bargain-ing history between the Employer and its office employees.As the history of bargaining by the Employer with its nonofficeemployees does not appear to be conclusive of the broader unit forwhich the Employer contends, and in view of the separate supervisionand geographical separation of the Wisconsin Rapids terminal office,together with the limited nature of the interchangeamong office em-ployees, we believe that a unit limited to the employees of the WisconsinRapids office is appropriate.8We find that all office employees of the Employer's WisconsinRapids, Wisconsin, terminal office, excluding supervisors as defined inthe Act, constitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.2 The distances from Wisconsin Rapids to the branch terminals vary from 86 to 250 miles.2There have been approximately 10 such transfers between the various terminal officeswithin the last 5 years.8Matter of Northwest Freight Lines,Inc.,84 N. L.R. B. 223. CENTRAL WISCONSIN MOTOR TRANSPORT COMPANYDIRECTION OF ELECTION289As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of tjiis Direction, under the direction and super-vision of the Regional Director for the EighteenthRegion, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated. prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, by Of-fice Employees International Union, Local No. 95, A. F. of L.